Title: From Thomas Jefferson to Madame de Kersaint, 9 November 1795
From: Jefferson, Thomas
To: Kersaint, Madame de



Madam
Monticello Virginia Nov. 9. 1795.

I am honored with your favor of Oct. 20. from Philadelphia. I left France at so early a period of it’s revolution that I had not the advantage of being personally acquainted with many characters which afterwards distinguished themselves. The public papers have made known to us the talents and merit of Monsr. de Kersaint; but not having been personally known to him, nor honored with his correspondence, it is not in my power to inform you what connections he had in this country either of business or of acquaintance. Be pleased to accept my regrets that this small service is not within my reach, with assurances of the good wishes and respect with which I have the honor to be Madam Your most obedt. & most humble servt

Th: Jefferson

